 


109 HR 2753 IH: Public Campaign Financing Act of 2005
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2753 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to provide for public funding for House of Representatives elections, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Public Campaign Financing Act of 2005. 
2.Public funding for House of Representatives electionsThe Federal Election Campaign Act of 1971 is amended by adding at the end the following new title: 
 
VPublic funding for House of Representatives elections 
501.Qualifications for public fundingA House of Representatives candidate qualifies for public funding if, as determined by the Commission— 
(1)at least 6 weeks before the general election, the candidate obtains the signatures of 3 percent of the registered voters in the congressional district involved; or 
(2)the candidate is the candidate of a political party, the candidate of which, in the preceding general election, received more than 25 percent of the vote. 
502.Limitations on contributions to qualifying House of Representatives candidates 
(a)Individual contributions requirementA qualifying House of Representatives candidate may not accept contributions other than contributions from individuals that total not more than $100 per individual per election cycle. 
(b)In-state contribution requirementWith respect to each reporting period for an election, at least 80 percent of the total sum of contributions accepted by a qualifying House of Representatives candidate shall be from the State in which the congressional district involved is located. 
503.Use of public funding 
(a)In generalA qualifying House of Representatives candidate may use public funds only for— 
(1)buying time on radio, cable, or television broadcast stations; 
(2)buying rental space on billboards or other outdoor signs; 
(3)buying advertising space in magazines, newspapers, periodicals, and other advertising media, including theaters, the Internet, and the worldwide web; 
(4)payment of the cost of producing advertisements for media referred to in paragraphs (1), (2), and (3); 
(5)procurement of computerized campaign software, voter lists, and other voter contact tools; 
(6)payment of the cost of printing and mailing campaign literature; 
(7)payment of the cost of telephone expenses; 
(8)payment of legal and accounting costs associated with campaigning; 
(9)payment of campaign employees’ salaries; 
(10)payment of the cost of campaign office equipment and supplies; and 
(11)payment of incidental expenses of the candidate, such as travel and food. 
(b)Specific exclusionA qualifying House of Representatives candidate may not use public funds under this title to pay the candidate a salary or personal mortgages. 
(c)Calculation of public disbursement 
(1)In generalA qualifying House of Representatives candidate shall receive public funds closely approximating the cost of procuring 21/2 hours of television commercial time on local television stations in the district’s media markets. 
(2)Criteria for determining amountAn exact amount of the funds provided to a candidate under this section shall be determined by the Commission, using— 
(A)the average cost of a media point per media market, as defined by Arbitron Area of Dominant Influence, for the 4th quarter of the preceding calendar year; and 
(B)a multiplier of 5,000 media points. 
(3)Use of fundsThe funds provided under this section may be used for any purpose specified in subsection (a). 
(d)DisbursementsThe Commission shall make disbursements of public funds under this title upon submission of evidence that an eligible expense has been incurred. No disbursement may be made with respect to an expense incurred more than 4 months before the election involved. 
504.Maximum amount of public funding 
(a)In generalThe maximum amount of public funding that a qualifying House of Representatives candidate may receive is $750,000. 
(b)IndexingThe amount under subsection (a) shall be increased as of the beginning of each even-numbered calendar year, based on the increase in the price index determined under section 315(c), except that the base period shall be calendar year 2003. 
505.Television debate requirementA qualifying House of Representatives candidate shall be required to participate in at least 2 televised debates, organized by a bipartisan or nonpartisan group, in the congressional district media market. 
506.Requirement for acceptance of advertising by radio and television stations 
(a)In generalEach radio station and each television station shall be— 
(1)required to accept orders for advertisements to be paid for under this title until such advertising constitutes 40 percent of the station’s total advertising time; and 
(2)subject to random periodic examination of advertising charges paid under this title to ensure that such charges are correct. 
(b)Condition of licenseThe continuation of an existing license, the renewal of an expiring license, and the issuance of a new license under section 307 of the Communications Act of 1934 (47 U.S.C. 307) shall be conditioned on the agreement by the licensee to abide by the provisions of subsection (a)(1). 
507.DefinitionsAs used in this title— 
(1)the term House of Representatives candidate means a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress; 
(2)the term qualifying House of Representatives candidate means a House of Representatives candidate who qualifies for public funding under this title; and 
(3)the term congressional district media market means, with respect to a congressional district, the media market of that district, as determined from the licensing records of the Federal Communications Commission.. 
3.Reporting requirements 
(a)Reports by State committeesSection 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434) is amended by adding at the end the following new subsection: 
 
(i)Filing of State reportsIn lieu of any report required to be filed by this Act, the Commission may allow a State committee of a political party to file with the Commission a report required to be filed under State law if the Commission determines such reports contain substantially the same information.. 
(b)Other reporting requirements 
(1)Authorized committeesSection 304(b)(4) of such Act (2 U.S.C. 434(b)(4)) is amended— 
(A)by striking and at the end of subparagraph (H); 
(B)by inserting and at the end of subparagraph (I); and 
(C)by adding at the end the following new subparagraph: 
 
(J)in the case of an authorized committee, disbursements for the primary election, the general election, and any other election in which the candidate participates;. 
(2)Names and addressesSection 304(b)(5)(A) of such Act (2 U.S.C. 434(b)(5)(A)) is amended— 
(A)by striking within the calendar year; and 
(B)by inserting , and the election to which the operating expenditure relates after operating expenditure. 
4.Reporting of election activity of persons other than political partiesSection 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434), as amended by section 3(a), is amended by adding at the end the following new subsection: 
 
(j)Election activity of persons other than political parties 
(1)Requirement described 
(A)If any person to which section 323 does not apply makes (or obligates to make) disbursements for Federal election activities (as defined in section 301(20)) in excess of $2,000, such person shall file a statement— 
(i)on or before the date that is 48 hours before the disbursements (or obligations) are made; or 
(ii)in the case of disbursements (or obligations) that are required to be made within 14 days of the election, on or before such 14th day. 
(B)An additional statement shall be filed each time additional disbursements aggregating $2,000 are made (or obligated to be made) by a person described in subparagraph (A). 
(2)Contents of statementAny statement under this section shall be filed with the Secretary of the Senate or the Clerk of the House of Representatives, and the Secretary of State (or equivalent official) of the State involved, as appropriate, and shall contain such information as the Commission shall prescribe, including whether the disbursement is in support of, or in opposition to, 1 or more candidates or any political party. The Secretary of the Senate or Clerk of the House of Representatives shall, as soon as possible (but not later than 24 hours after receipt), transmit a statement to the Commission. Not later than 48 hours after receipt, the Commission shall transmit the statement to— 
(A)the candidates or political parties involved; or 
(B)if the disbursement is not in support of, or in opposition to, a candidate or political party, the State committees of each political party in the State involved. 
(3)Determinations by CommissionThe Commission may make its own determination that disbursements described in paragraph (1) have been made or are obligated to be made. The Commission shall notify the candidates or political parties described in paragraph (2) not later than 24 hours after its determination. 
(4)ExceptionsThis subsection shall not apply to— 
(A)a candidate or a candidate’s authorized committees; or 
(B)an independent expenditure (as defined in section 301(17)).. 
5.Contributions through intermediaries and conduitsSection 315(a)(8) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)(8)) is amended to read as follows: 
 
(8)For the purposes of this subsection: 
(A)Contributions made by a person, either directly or indirectly, to or on behalf of a particular candidate, including contributions that are in any way earmarked or otherwise directed through an intermediary or conduit to a candidate, shall be treated as contributions from the person to the candidate. If a contribution is made to a candidate through an intermediary or conduit, the intermediary or conduit shall report the original source and the intended recipient of the contribution to the Commission and the intended recipient. 
(B)Contributions made directly or indirectly by a person to or on behalf of a particular candidate through an intermediary or conduit, including contributions arranged to be made by an intermediary or conduit, shall be treated as contributions from the intermediary or conduit to the candidate if— 
(i)the contributions made through the intermediary or conduit are in the form of a check or other negotiable instrument made payable to the intermediary or conduit rather than the intended recipient; or 
(ii)the intermediary or conduit is— 
(I)a political committee, a political party, or an officer, employee, or agent of either; 
(II)a person whose activities are required to be reported under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603), the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.), or any successor Federal law requiring a person who is a lobbyist or foreign agent to report the activities of such person; 
(III)a person who is prohibited from making contributions under section 316 or a partnership; or 
(IV)an officer, employee, or agent of a person described in subclause (II) or (III) acting on behalf of such person. 
(C)The term contributions arranged to be made includes— 
(i)contributions delivered directly or indirectly to a particular candidate or the candidate’s authorized committee or agent by the person who facilitated the contribution; and 
(ii)contributions made directly or indirectly to a particular candidate or the candidate’s authorized committee or agent that are provided at a fundraising event sponsored by an intermediary or conduit described in subparagraph (B). 
(D)This paragraph shall not prohibit— 
(i)fundraising efforts for the benefit of a candidate that are conducted by another candidate or Federal officeholder; or 
(ii)the solicitation by an individual using the individual’s resources and acting in the individual’s own name of contributions from other persons in a manner not described in paragraphs (B) and (C).. 
6.Effective dateThe amendments made by this Act shall apply with respect to elections occurring after December 31, 2006. 
 
